 1                                UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3
 4       CLEMENT OBEYA,                                       Case No.: 2:18-cv-01586-JAD-VCF
 5              Petitioner                                      Order Directing Government
                                                                   to File Status Report
 6       v.
         ATTORNEY GENERAL JEFFERSON B.
 7
         SESSIONS III, et al.,
 8
                Respondents
 9
10            Petitioner Clement Obeya filed this habeas petition to challenge his detention during
11 removal proceedings initiated on or about November 10, 2008.1 Respondents advise that,
12 following the filing of the petition, Obeya was released and a motion to terminate the removal
13 proceedings filed.2 They therefore ask that this action be dismissed with prejudice. Obeya
14 opposes, arguing that as long as the removal proceedings remain pending, he may be re-
15 detained.3
16            I am not inclined to dismiss this action while the removal proceedings initiated on or
17 about November 10, 2008, remain pending, absent an assurance from respondents that petitioner
18 will not be re-detained.4 Accordingly, IT IS HEREBY ORDERED that, respondents have until
19 February 12, 2019, to file a notice that advises the court on the status of petitioner’s removal
20 proceedings and the motion to terminate same.
21            Dated: December 12, 2018
22                                                                _______________________________
                                                                             _________  ____
                                                                                          _ __
                                                                                             _ ________
                                                                                                     _ _
                                                                  U.S. Districtt Judge    Jennifer
                                                                                 Juuddgge Jennife A.
                                                                                               fer A. Dorsey
                                                                                                      D
23
24
     1
25       ECF Nos. 6 & 16-1.
     2
26       ECF Nos. 10 & 16.
     3
27       ECF Nos. 12 & 13.
     4
28       See Diouf v. Napolitano, 634 F.3d 1081, 1084 n.3 (9th Cir. 2010).

                                                       1
